J-S65037-18; J-S65046-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: X.A.S., A MINOR              :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: C.M.G., MOTHER           :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 1124 MDA 2018

               Appeal from the Decree Entered June 6, 2018
  In the Court of Common Pleas of Huntingdon County Orphans' Court at
                           No(s): 2017-00029,
                         2017-00030, 2017-00031

 IN RE: INVOLUNTARY TERMINATION      :   IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO A.N.J., A     :        PENNSYLVANIA
 MINOR                               :
                                     :
                                     :
 APPEAL OF: C.M.G., MOTHER           :
                                     :
                                     :
                                     :   No. 1125 MDA 2018

               Appeal from the Decree Entered June 6, 2018
  In the Court of Common Pleas of Huntingdon County Orphans' Court at
                           No(s): 2017-00029

 IN RE: INVOLUNTARY TERMINATION      :   IN THE SUPERIOR COURT OF
 OF PARENTAL RIGHTS TO C.A.L., A     :        PENNSYLVANIA
 MINOR                               :
                                     :
                                     :
 APPEAL OF: C.M.G., NATURAL          :
 MOTHER                              :
                                     :
                                     :   No. 1126 MDA 2018

               Appeal from the Decree Entered June 6, 2018
  In the Court of Common Pleas of Huntingdon County Orphans' Court at
                           No(s): 2017-00031
J-S65037-18; J-S65046-18


    IN RE: INVOLUNTARY TERMINATION               :   IN THE SUPERIOR COURT OF
    OF PARENTAL RIGHTS TO C.A.L., A              :        PENNSYLVANIA
    MINOR                                        :
                                                 :
                                                 :
    APPEAL OF: J.L., FATHER                      :
                                                 :
                                                 :
                                                 :   No. 1127 MDA 2018

                  Appeal from the Decree Entered June 6, 2018
     In the Court of Common Pleas of Huntingdon County Orphans' Court at
                              No(s): 2017-00031


BEFORE: SHOGAN, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                             FILED: MAY 22, 2019

        C.M.G. (Mother) appeals from the decree entered June 6, 2018,

terminating her parental rights to her minor children, A.N.J., X.A.S., and

C.A.L. In addition, J.L. (Father) appeals from the decree entered June 6, 2018,

terminating his parental rights to his minor child, C.A.L. We now consolidate

these appeals and affirm.1

        The following facts are not in dispute. In March 2016, Mother and Father

overdosed on suboxone in the presence of their children.2 They were arrested,

and following guilty pleas, the parents were sentenced to state intermediate

punishment (SIP). They have remained incarcerated or placed in supervised

housing in a halfway house since that date. There is no date certain for their

____________________________________________


1   See Pa.R.A.P. 513.

2 A.N.J. was born December 2007; X.A.S. was born June 2009; C.A.L. was
born July 2011. Mother is the natural mother of all three children; Father is
the natural father of C.A.L.

                                           -2-
J-S65037-18; J-S65046-18



release from SIP, as it is contingent upon an established home plan with stable

housing and continued compliance with drug and alcohol treatment

requirements.

      Following the parents’ arrest, H.G., the children’s maternal aunt,

brought the children to Huntingdon County Children and Youth Services

(HCCYS). The children were immediately placed into a foster home, and they

have remained in the same foster home since that date. In April 2016, the

orphans’ court adjudicated the children dependent and awarded legal and

physical custody to HCCYS. The parents have had minimal contact with the

children since their dependency.

      HCCYS developed several goals for Mother and Father to complete prior

to reunification with the children, including: stable housing for six months;

successful completion of their SIP; drug and alcohol treatment; and individual

counseling. Both parents have completed the incarceration portion of their SIP

sentences, completed a drug rehabilitation program, and attended counseling

and parenting classes. However, they reside in separate halfway houses, and

it is unclear when they can reunite and obtain stable housing.

      In August 2017, HCCYS filed petitions seeking involuntary termination

of both parents’ rights. The orphans’ court held hearings on the petitions in




                                     -3-
J-S65037-18; J-S65046-18



November 2017 and February 2018.3 In June 2018, the orphans’ court granted

the petitions and terminated the parental rights of Mother and Father.

       Mother and Father timely appealed and filed Pa.R.A.P. 1925(b)

statements. The orphans’ court issued a responsive opinion.

       On appeal, Mother raises the following issues:

       1. Whether the lower court lacked competent evidence to support
          any ground for termination through 23 Pa.C.S. § 2511(a)(1),
          (a)(2), (a)(5) or (a)(8).

       2. Whether the remainder and nature of [Mother’s] S.I.P.
          sentence was so great as to preclude [Mother] from providing
          permanency within a reasonable time.

Mother’s Br. at 4.4 Similarly, Father raises the following issues:

       1. Whether the orphans’ court committed an abuse of discretion
          or error of law when it concluded that [HCCYS] established
          grounds for termination of parental rights under 23 Pa.C.S.A.
          § 2511(a)(1), (a)(2), (a)(5), and (a)(8)[;]

       2. Whether [F]ather’s participation in the Department of
          Corrections [SIP] [p]rogram constituted good cause to not
          terminate [F]ather’s parental rights[.]

Father’s Br. at 5.

       We examine these issues concomitantly. Essentially, Mother asserts that

she has diligently pursued successful completion of the SIP program and has

sought to maintain contact with her children. Mother’s Br. at 12. According to

____________________________________________


3The court appointed legal counsel for the children, see Order, filed Oct. 24,
2017, who filed a Child Preference Report on March 13, 2018.

4Mother has filed identical briefs in support of her claims for relief as to each
of her children.

                                           -4-
J-S65037-18; J-S65046-18



Mother, the court discerned no “settled intent” to relinquish her rights. Id. at

16. Further, Mother suggests that the remainder and nature of her sentence

will permit Mother to provide permanency to her children “within a reasonable

time.” Id. at 19. Thus, she concludes, the court erred when it failed to consider

her individual circumstances or place sufficient weight on her progress to

completing her goals. Id.

         As for Father, he asserts that he has made significant progress toward

alleviating the conditions that led to placement. Father’s Br. at 9, 16-17.

According to Father, the court erred when it ignored this progress. Id. at 9.

He suggests, further, that his reunification goals set “an impossible task.” Id.

at 22.

         Neither parent has offered any argument suggesting there is an

emotional bond between them and the children. See Mother’s Br. at 13-22;

but see Father’s Br. at 21 (merely suggesting that “C.A.L. knew [Father]” and

that they had previously lived “as a family unit”).

         We adhere to the following standard of review:

         In an appeal from an order terminating [or declining to terminate]
         parental rights, we are limited to determining whether the
         decision of the trial court is supported by competent evidence. We
         are bound by the findings of the trial court which have adequate
         support in the record so long as the findings do not evidence
         capricious disregard for competent and credible evidence. The trial
         court, not the appellate court, is charged with the responsibilities
         of evaluating credibility of the witnesses and resolving any
         conflicts in the testimony. In carrying out these responsibilities,
         the trial court is free to believe all, part, or none of the evidence.
         When the trial court's findings are supported by competent
         evidence of record, we will affirm even if the record could also


                                         -5-
J-S65037-18; J-S65046-18


      support an opposite result. Absent an abuse of discretion, an error
      of law, or insufficient evidentiary support, the trial court's
      termination order must stand.

In re Adoption of R.J.S., 901 A.2d 502, 506-07 (Pa.Super. 2006) (internal

quotations and citations omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which generally requires a

bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent's conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent's conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re P.Z., 113 A.3d 840, 850 (Pa.Super. 2015) (formatting modified; citation

omitted).

      In this case, the trial court terminated the parents’ rights pursuant to

Sections 2511(a)(1), (2), (5), (8), and (b). We need only agree with the court

as to any one subsection of Section 2511(a), as well as Section 2511(b), in

order to affirm.   In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here, we analyze the court’s

decision to terminate under Section 2511(a)(8) and (b), which provides as

follows:

                                      -6-
J-S65037-18; J-S65046-18


     (a) General Rule.—The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                     ...

        (8) The child has been removed from the care of the parent
        by the court or under a voluntary agreement with an
        agency, 12 months or more have elapsed from the date of
        removal or placement, the conditions which led to the
        removal or placement of the child continue to exist and
        termination of parental rights would best serve the needs
        and welfare of the child.

                                     ...

     (b) Other considerations.--The court in terminating the rights of a
     parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S. § 2511.

     Thus, there are three requirements for termination under Section

2511(a)(8):

     (1) The child has been removed from parental care for 12 months
     or more from the date of removal; (2) the conditions which led to
     the removal or placement of the child continue to exist; and (3)
     termination of parental rights would best serve the needs and
     welfare of the child.

P.Z., 113 A.3d at 851 (citation omitted).




                                    -7-
J-S65037-18; J-S65046-18



      In order to satisfy these statutory grounds, the party seeking

termination must provide clear and convincing evidence that termination is

warranted. In re C.L.G., 956 A.2d 999, 1004 (Pa.Super. 2008) (en banc). In

this context, “clear and convincing evidence” is defined as “testimony that is

so clear, direct, weighty, and convincing as to enable the trier of fact to come

to a clear conviction, without hesitance, of the truth of the precise facts in

issue.” Id. (formatting modified; citation omitted).

      There is no dispute here that the children were removed from the

parents’ care in March 2016, more than 12 months prior to HCCYS’s petitions

for termination. Thus, the first requirement under Section 2511(a)(8) has

been met.

      Regarding the second requirement, the orphans’ court found that, while

both parents made admirable progress in addressing their drug addiction, they

could not remedy their ongoing incapacity quickly enough to warrant

reunification. See Orphans’ Ct. Op. at 5-6. This Court has observed previously

that “termination under Section 2511(a)(8), does not require an evaluation of

[a parent’s] willingness or ability to remedy the conditions that led to

placement of [their] children.” R.J.S., 901 A.2d at 511 (emphasis in original).

To the contrary, in reviewing whether termination pursuant to Section

2511(a)(8) was appropriate, we have rejected arguments highlighting the

progress a parent has made. C.L.G., 956 A.2d at 1007-08 (concluding parent’s

progress addressing drug addiction did not toll indefinitely child’s need for

well-being and permanency); R.J.S., 901 A.2d at 511-13 (rejecting lower

                                     -8-
J-S65037-18; J-S65046-18



court’s acceptance that mother could remedy drug abuse and neglect within

reasonable time); In re S.H., 879 A.2d 802, 806 (Pa.Super. 2005) (rejecting

mother’s “significant life achievements” in light of “competent evidence that

the conditions [for removal] continue to exist”). Thus, the arguments from

Mother and Father that the orphans’ court failed to consider adequately their

progress toward meeting their reunification goals are not persuasive.

      In March 2016, the children were removed from the care of Mother and

Father because they were unable to provide the children with a stable home

environment. The parents were required to successfully complete their SIP

and maintain stable housing for six months before reunification would be

possible. While both parents continue to make progress, they have yet to

complete their SIP and are currently unable to provide their children with

stable housing.

      Both parents suggest the court erred when it cited their incarceration as

justification for terminating their rights to the children. See, e.g., Mother’s

Br. at 16 (citing Orphans’ Ct. Op., filed July 31, 2018, at 3); Father’s Br. at

17-20 (same). Nevertheless, as noted by the court, a parent’s incarceration

may be a relevant consideration. Orphans’ Ct. Op. at 4-5 (citing In re

Adoption of S.P., 47 A.3d 817, 829-30 (Pa. 2012)). This is particularly true

where, as here, the parents could not provide the court with a date certain

that they would complete their SIP or secure stable housing. Thus, the

conditions that led to placement continue to exist, and we conclude that the

second requirement under Section 2511(a)(8) has been met. See S.P., 47

                                     -9-
J-S65037-18; J-S65046-18



A.3d at 831 (concluding parent’s uncertain parole date and questions

regarding housing established ongoing incapacity relevant to analysis of

Section 2511(a)(2)).

      Finally, in order to establish the third statutory requirement of Section

2511(a)(8), the evidence must demonstrate that termination of parental

rights would best serve the needs and welfare of the child. C.L.G., 956 A.2d

at 1009; P.Z., 113 A.3d at 851. Here, the orphans’ court reasoned as follows:

      The best interests of the children include permanency in a home
      with stability, structure, and love. After being placed in foster care
      in 2016, all three children were diagnosed with Post Traumatic
      Stress Disorder and currently attend weekly counseling sessions.
      Despite the trauma endured while in the care of Mother and
      Father, the children are reported to be “thriving” in [their] foster
      home. They refer to their foster parents as “mom” and “dad” and
      repeatedly have expressed their desire to remain with [their foster
      parents] forever. There can be no question that the best interests
      of the children is to have the parental rights of their natural
      parents terminated.

Orphans’ Ct. Op. at 6.

      As the record supports this analysis, we conclude that the third

requirement under Section 2511(a)(8) has been met. Additionally, though it

is preferable that a court address the third requirement of Section 2511(a)(8)

and Section (b) separately, we discern no abuse of the court’s discretion in

concluding that termination would best serve the needs and welfare of the

children. See C.L.G., 956 A.2d at 1009 (acknowledging the third requirement

of Section 2511(a)(8) coincides with Section 2511(b) but suggesting distinct

analyses).


                                     - 10 -
J-S65037-18; J-S65046-18



     For these reasons, we affirm the decrees of the orphans’ court.

     Appeals consolidated; decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/22/2018




                                  - 11 -